[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR CLARIFICATION (#125)
On November 12, 1991, the court filed a memorandum of decision CT Page 10483 dissolving the marriage between the plaintiff and the defendant. In its decision, the court entered certain financial orders regarding which the plaintiff now seeks clarification.
Having reviewed the plaintiff's motion and its memorandum of decision, the court amends its decision as follows:
2. The plaintiff shall pay to the defendant weekly alimony in the amount of $250.00 UNTIL HER DEATH OR REMARRIAGE. In addition, for a period of two years or until the house is sold, if prior thereto, the defendant shall pay to the plaintiff the sum of $100.00 per week to help defray the mortgage obligation.
3. The plaintiff shall provide medical insurance for the defendant for a period of three years. IN THE EVENT THE RESIDENCE IS SOLD PRIOR TO THREE YEARS, THE PLAINTIFF'S OBLIGATION TO PROVIDE MEDICAL INSURANCE SHALL TERMINATE TWO MONTHS AFTER THE SALE OF THE PROPERTY.
PICKETT, J.